            Case 1:20-cv-11209-LTS Document 14 Filed 08/27/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


JOSEPH BARRETT, on behalf of
themselves and others similarly situated,
                                                       Civil Action No. 1:20-cv-11209-LTS
                      Plaintiff,

       v.


QUOTEWIZARD.COM, LLC,

                      Defendant.


 DEFENDANT’S ASSENTED-TO MOTION FOR SECOND SEVEN-DAY EXTENSION
               OF ITS RESPONSIVE PLEADING DEADLINE

       Defendant QuoteWizard.com, LLC (“QuoteWizard”) hereby moves this Court to extend

the time for QuoteWizard to file its responsive pleading to the Complaint filed by Plaintiff

Joseph Barrett (“Plaintiff”) by seven days, or until September 7, 2020. Plaintiff, through his

counsel, has assented to this Motion. In support of this Motion, QuoteWizard states as follows:

       1.      Plaintiff filed this putative class action on June 23, 2020.     See ECF No. 1.

QuoteWizard previously requested and received one seven-day extension to file its responsive

pleading deadline, making its current deadline August 31, 2020. See ECF Nos. 12-13.

       2.      The undersigned counsel seeks an additional seven days to file a responsive

pleading on behalf of QuoteWizard, or up to and including September 7, 2020. The reason for

the request is that the undersigned counsel was without access to a computer for substantial parts

of August 25 through 27, 2020 due to a computer malfunction.

       3.      Plaintiff has assented to QuoteWizard’s second request for a seven-day extension

of its responsive pleading deadline, by and through his counsel.
            Case 1:20-cv-11209-LTS Document 14 Filed 08/27/20 Page 2 of 2




       4.      This request is made in good faith and is not interposed for the purpose of delay.

       WHEREFORE, QuoteWizard respectfully requests that this Court grant its motion for a

second extension of its responsive pleading deadline, and provide QuoteWizard up to and

including September 7, 2020, to file its responsive pleading to Plaintiff’s Complaint.

                                                     Respectfully submitted,

                                                     QuoteWizard.com, LLC
                                                     By its attorneys,


                                                     /s/ Christine M. Kingston
                                                     Kevin P. Polansky (BBO #667229)
                                                     kevin.polansky@nelsonmullins.com
                                                     Christine M. Kingston (BBO #682962)
                                                     christine.kingston@nelsonmullins.com
                                                     Nelson Mullins Riley & Scarborough LLP
                                                     One Post Office Square, 30th Floor
                                                     Boston, MA 02109
                                                     (t) (617)-217-4700
Dated: August 27, 2020                               (f) (617) 217-4710

                              LOCAL RULE 7.1 CERTIFICATION

       I, Christine M. Kingston, hereby certify that I contacted Plaintiff’s counsel by electronic
mail on August 27, 2020 to obtain Plaintiff’s assent to this motion. Plaintiff’s counsel assented to
this motion on even date.

Dated: August 27, 2020                                       /s/ Christine M. Kingston

                                  CERTIFICATE OF SERVICE

        I, Christine M. Kingston, hereby certify that this document filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants on
this date.

Dated: August 27, 2020                                       /s/ Christine M. Kingston




                                                 2
